          Case 1:20-cr-00622-PGG Document 17 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                - against -                                              ORDER

FRANCISCO CEREZO,                                                    20 Cr. 622 (PGG)

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                  The change of plea hearing for Defendant Francisco Cerezo previously scheduled

for April 8, 2021 will now be held on April 6, 2021 at 10:30 a.m. With Defendant’s consent,

the hearing will proceed by telephone.

                  With respect to the April 6, 2021 hearing, the parties are directed to dial 888-363-

4749 to participate, and to enter the access code 6212642. The press and public may obtain

access to the telephone hearing by dialing the same number and using the same access code. The

Court is holding multiple telephone conferences on this date. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. Two days before the hearing, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the hearing so that the Court knows

which numbers to un-mute. The email should include the case name and case number in the

subject line.

Dated: New York, New York
       April 1, 2021
